Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 1 of 12 PageID 242



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.
                                                       Case No. 3:18-cr-89-J-34JRK
KATRINA BROWN
REGINALD BROWN
              /

      UNITED STATES= MEMORANDUM OPPOSING DEFENDANTS’
                MOTIONS TO STRIKE SURPLUSAGE

      The United States of America opposes the defendants Katrina Brown’s and

Reginald Brown’s respective Motions to Strike Surplusage (Docs. 58, 64). A motion

to strike surplusage from an indictment cannot be granted unless it is clear that the

allegations at issue are both: (i) irrelevant to the charges; and (ii) inflammatory and

prejudicial. United States v. Awan, 966 F.2d 1415, 1426 (11th Cir. 1992). The

defendants’ motions to strike fail to make this showing, are otherwise without merit,

and should be denied.

I.    BACKGROUND

      Count One of the Indictment alleges a conspiracy to commit mail and wire

fraud that lasted from late 2013 through early 2015. The conspiracy centers around

a Small Business Administration (SBA) loan that Basic Products and CoWealth,

LLC obtained from SBA-approved lender BizCapital BIDCO I, LLC (BizCapital), as

well as a business development grant and loan from the City of Jacksonville (COJ).

The general purpose of these loans and the grant was to finance the purchase and
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 2 of 12 PageID 243



development of a commercial manufacturing facility of barbecue sauce at a

warehouse on Commonwealth Avenue in Jacksonville, which would employ at least

56 people. In 2011, Reginald Brown (at the time a member of the Jacksonville City

Council) voted in favor of the ordinance that authorized the COJ loan and grant.

Katrina Brown was the point person for Basic Products and CoWealth, and the

individual communicating with BizCapital and the COJ about loan draws and

expenditures.

      For a period of time, Katrina Brown followed BizCapital’s process, which

required Basic Products (the entity receiving draws from BizCapital) to provide

documentation of expenditures incurred while running the barbecue sauce

production business in order to receive loan draws. Over time, the business was

mismanaged and the ability to receive funds in certain categories (working capital)

expired. In mid to late 2013, Basic Products did not have sufficient capital to

continue in any meaningful fashion. Instead of approaching BizCapital with that

information and attempting to re-negotiate loan terms, Katrina Brown resorted to

fraud beginning with draw number 54.

      In late 2013, Reginald Brown became a co-conspirator and began helping

Katrina Brown commit fraud. Katrina Brown assisted Reginald Brown in

incorporating shell entities A Plus Training and Consultants, LLC (incorporated on

December 10, 2013) and RB Packaging, LLC (incorporated on January 24, 2014).

Reginald Brown opened bank accounts for A Plus Training (December 12, 2013) and
                                      2
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 3 of 12 PageID 244



RB Packaging (February 19, 2014). Neither entity performed any legitimate

business.

      Katrina Brown sent fake A Plus Training and RB Packaging invoices for

services that were never rendered and equipment and other products that were never

purchased, and duped BizCapital into believing the invoices were legitimate and that

the ensuing checks BizCapital sent via United Parcel Service (UPS) for

reimbursement to Reginald Brown’s mother’s house and Reginald Brown’s house

were for legitimate expenditures. When the BizCapital checks (drawn on the SBA-

backed loan proceeds) were received at either of those locations, the checks were

deposited into the A Plus Training account or the RB Packaging account, despite

that neither entity did anything to earn the money.

      In the overwhelming majority of Draws 57a through 78, cash was withdrawn

from (or cashier’s checks were negotiated from) the A Plus Training and RB

Packaging accounts, and then a monetary transaction occurred (on six occasions in

excess of $10,000) when those funds were deposited back into the Basic Products

account - - without BizCapital’s knowledge. A Plus Training and RB Packaging

retained tens of thousands of dollars of SBA (government backed) loan funds in

those accounts, despite doing nothing to earn them.

      The Indictment also alleges that after the COJ received binders from

BizCapital containing all of the draw paperwork (which included the fake A Plus

Training and RB Packaging invoices and copies of the corresponding BizCapital
                                       3
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 4 of 12 PageID 245



checks mailed to the shell entities), the COJ wired $210,549.99 in grant funds to

BizCapital for the benefit of CoWealth and Basic Products. This occurred pursuant

to the applicable calculations and agreements of what percentage of COJ grant funds

could be used for the barbecue sauce business.

         Reginald Brown now moves to strike from the Indictment the allegation that

he voted in favor of the ordinance that approved the COJ loan and grant. Katrina

Brown joins that request, but also asks the Court to strike allegations describing the

mission of the SBA and identifying the warehouse as the location where the barbecue

sauce “was supposed to be manufactured, bottled, and prepared for shipment and

sale.”

II.      DISCUSSION

         There is no basis for striking these relevant, inoffensive allegations, and as

such, the defendants’ motions to strike should be denied. Alternatively, the Court

could deny the motions without prejudice and permit the defendants to revisit the

issue after the close of evidence at trial, when the Court will be better situated to

confirm that the allegations are appropriately included in the Indictment.

         Rule 7(d) of the Federal Rules of Criminal Procedure provides that “[u]pon

the defendant's motion, the court may strike surplusage from the indictment. . . .”

Under Rule 7(d), “[a] motion to strike surplusage . . . should not be granted ‘unless it

is clear that the allegations are not relevant to the charge and are inflammatory and

prejudicial.’” United States v. Awan, 966 F.2d 1415, 1426 (11th Cir. 1992) (quoting
                                           4
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 5 of 12 PageID 246



United States v. Huppert, 917 F.2d 507, 511 (11th Cir.1990) superseded by statute on other

grounds). “[T]his is a most ‘exacting standard.’” Huppert, 917 F.2d at 511 (quoting

1 Charles A. Wright, FED. PRACT. & PROC. § 127 at 424–29 (1982)).

      Given that an allegation must be deemed clearly irrelevant (as well as

inflammatory and prejudicial) before it is struck, “it is proper to reserve ruling on a

motion to strike surplusage until the trial court has heard evidence that will establish

the relevance of the allegedly surplus language.” Awan, 966 F.2d at 1426.

      A.     The Allegation Concerning Reginald Brown’s Vote in Favor of the
             COJ Grant Should Not Be Stricken from the Indictment Because It
             Establishes His Knowledge of the Grant and Is Therefore Relevant.

      In this case, both defendants would strike the allegation that Reginald Brown

voted in favor of the ordinance authorizing the COJ loan and grant to Katrina

Brown’s businesses. See Indictment, Ct. 1, ¶ 9. They argue that the allegation is

irrelevant and unfairly suggests that the defendants were conspiring as early as 2011,

when the vote took place. Reginald Brown further argues that there was nothing

unusual about his voting in favor of the ordinance, alleging that he typically

supported such measures.

      The defendants’ arguments fail. That Reginald Brown voted in favor of the

ordinance shows that he was aware of Katrina Brown’s family’s development

project. Proving his knowledge of the project and its funding sources is fundamental

to proving that he knowingly conspired with, and aided and abetted, Katrina Brown

in defrauding the project’s funding sources, which includes the COJ grant, all as
                                           5
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 6 of 12 PageID 247



alleged in Counts 1, 13, and 26. His voting for the ordinance is relevant to such

knowledge, and therefore should not be stricken. See Awan, 966 F.2d at 1426.

       Even if this allegation was not relevant (although it is), then it still should

remain in the Indictment because it is neither “inflammatory” nor “prejudicial.” See

id. As Reginald Brown asserts in his motion, he customarily voted in favor of

similar ordinances. Given this proffered explanation for his vote, it is unclear how

the vote allegation is necessarily inflammatory or prejudicial. Moreover, the

defendants’ concern that jurors may infer that the defendants were conspiring

together as early as 2011 will be resolved by the Court’s standard jury instructions

that the defendant are “on trial only for the specific crimes charged in the

indictment,” which the United States must prove were “committed on a date

reasonably close to the date alleged” (in this case, in or about late 2013 through in or

about early 2015). See 11th Cir. Pattern Jury Instr. Crim. B10.4, B9.2; see also

Huppert, 917 F.2d at 511 (affirming denial of motion to strike, noting the court’s

confidence that “the jury could understand the court’s instructions and separate

background information [contained in the indictment] from the law and the relevant

facts”).

       In short, the allegation concerning Reginald Brown’s vote in 2011 in a favor of

the ordinance that approved the COJ grant (that he and Katrina Brown are charged

with later misappropriating) is not irrelevant, inflammatory, or prejudicial. It

should remain in the Indictment.
                                             6
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 7 of 12 PageID 248



      B.     The Description of the SBA’s Mission Is Basic, Relevant Background
             Information Concerning a Victim in the Case and Therefore Should
             Not Be Stricken from the Indictment.

      Katrina Brown next argues that the Court should strike from the Indictment a

description of the SBA’s mission, specifically: “The mission of the SBA is to

maintain and strengthen the nation’s economy by enabling the establishment and

viability of small businesses and by assisting in the economic recovery of

communities after disasters.” See Indictment, Ct 1, ¶ 8. With little elaboration,

Katrina Brown claims that including this description of the SBA in the Indictment

“serves a single purpose – inflaming passion and prejudice” against her.

      Ms. Brown is mistaken. The purpose of including the SBA’s mission

statement in the Indictment is to describe the SBA and its function as a government

agency. This basic background information is relevant. The SBA is a victim of the

defendants’ criminal conduct. As alleged in the Indictment, the defendants

defrauded the proceeds of an SBA-guaranteed loan. To explain the circumstances

of the crime, the jury necessarily will hear testimony describing the SBA, its general

mission, and its specific business loan programs and procedures.

      Moreover, the mission statement is in no way “inflammatory” or

“prejudicial.” It is a simple, one-sentence, accurate recitation of SBA’s role in our

nation’s economy. Ultimately, it is far less controversial than other allegations that

courts have declined to strike from indictments as inflammatory or prejudicial. See,

e.g., United States v. Al-Arian, 308 F. Supp. 2d 1322, 1356-57 (M.D. Fla. 2004)
                                              7
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 8 of 12 PageID 249



(concluding that, in the context of a murder conspiracy and terrorism-financing case,

use of the terms “terrorism,” “terrorist” and “terrorist activity” was not prejudicial).

           The straightforward description of the mission of the SBA (a victim in the

case) is not irrelevant, inflammatory, or prejudicial, and as such, should remain in

the Indictment.

           C.    An Allegation that the Warehouse Was the Location where the
                 Barbecue Sauce Was “Supposed to Be Manufactured” Is Nether
                 Irrelevant Nor Inflammatory, and Therefore, Not Subject to a
                 Motion to Strike.

           Finally, Katrina Brown argues that the Court should strike from the

Indictment a statement that the warehouse that Katrina Brown’s business purchased

was “where the Barbecue Sauce was supposed to be manufactured, bottled, and

prepared for shipment and sale.” She claims that the statements is “misleading,

prejudicial, and inflammatory” and therefore should be struck from the Indictment.

           She is again mistaken. As a preliminary matter, Ms. Brown does not contend

that the statement is irrelevant. As noted above, before a court can strike an

allegation as surplusage, it must find the allegation to be inflammatory, prejudicial,

and irrelevant. See Awan, 966 F.2d at 1426. Having failed to address relevance (a

dispositive issue), the motion fails to make a prima facie case for striking the

allegation.

           To avoid any doubt, however, the allegation is relevant. The allegation states

in full:

                                              8
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 9 of 12 PageID 250



      The SBA Loan Authorization specifically allocated $545,000.00 for the
      purchase of the land located at 5638 Commonwealth Avenue,
      Jacksonville, Florida 32254 (Commonwealth warehouse), which was
      the property with the warehouse where the Barbecue Sauce was
      supposed to be manufactured, bottled, and prepared for shipment and
      sale.

Indictment, Ct. 1, ¶ 19. This is basic background information about a financing

transaction that is central to the case. As noted above (and in the Indictment), the

defendants conspired and schemed to obtain through fraud certain proceeds of the

SBA Loan. To understand the defendants’ scheme, the jury will necessary need to

understand (and receive evidence concerning) the SBA Loan Authorization, its

purpose, and the financing that it authorized.

      Nevertheless, Katrina Brown insists that the use of the phrase “supposed to”

(in the description of “the warehouse where the Barbecue Sauce was supposed to be

manufactured”) is misleading because, according to her, barbecue sauce was

manufactured, bottled, and prepared for sale at the warehouse.

      Ms. Brown is reading too much into the phrase “supposed to.” The

allegation is an accurate description of the intentions for warehouse at the time of the

SBA Loan Authorization, which preceded the purchase of that property. At the

time of the loan authorization, the barbecue sauce was intended (or understood, or

planned, or supposed) to be manufactured at the warehouse. The phrase “supposed

to” is accurate in context and simply does not have the smell of nefarious intent that

Katrina Brown gives it.

                                           9
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 10 of 12 PageID 251



       If, however, the Court disagrees and finds that “supposed to” is a loaded term,

 there are still no grounds for striking that phrase. The evidence at trial will show

 that the warehouse facility was “supposed to” mass-manufacture and bottle barbecue

 sauce, employing at least 56 people, but that it never did. Notwithstanding Katrina

 Brown’s submission of multiple invoices from Reginald Brown’s companies

 purportedly documenting the purchase of industrial cooking equipment and mass

 quantities of inventory, the evidence at trial will show that those invoices were

 fraudulent; that Reginald Brown had no such equipment or inventory to sell; and

 that the warehouse never became a commercial manufacturing facility that employed

 dozens of people, as the project was originally billed to the COJ, SBA, and

 BizCapital. This evidence will demonstrate that the phrase “supposed to” is in no

 way misleading or inflammatory. Accordingly, the Court has no reason to strike it

 from the Indictment.

       D.     The Court Could Delay Making a Final Ruling on the Defendants’
              Motions until after the Close of Evidence at Trial.

       As argued above, the allegations that the defendant would strike from the

 Indictment are not clearly irrelevant, inflammatory, and prejudicial. As such, the

 Court can – and should – deny the defendants’ motions to strike. But to the extent

 that the Court finds that the motions present a close call, then the Court can

 appropriately deny the motions without prejudice to the defendants’ revisiting the

 issue after the close of evidence at trial. At that time, the relevance of the allegations

                                            10
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 11 of 12 PageID 252



 at issue may be more obvious to the Court. See Awan, 966 F.2d at 1426 (noting that

 “it is proper to reserve ruling on a motion to strike surplusage until the trial court has

 heard evidence that will establish the relevance of the allegedly surplus language”).

                                     CONCLUSION

       A motion to strike surplusage cannot be granted “unless it is clear that the

 allegations [that the defendants would strike] are not relevant . . . and are

 inflammatory and prejudicial.” Awan, 966 F.2d at 1426 (citation omitted). The

 defendants have not made this showing. As such, the United States respectfully

 requests that the defendants’ motions to strike be denied.



                                                  MARIA CHAPA LOPEZ
                                                  United States Attorney


                                          By:     /s/ Michael J. Coolican
                                                  Tysen Duva
                                                  Assistant United States Attorney
                                                  Florida Bar No. 0603511
                                                  Michael J. Coolican
                                                  Assistant United States Attorney
                                                  USAO No. 156
                                                  300 North Hogan Street, Suite 700
                                                  Jacksonville, Florida 32202-4270
                                                  Telephone: (904) 301-6300
                                                  Facsimile: (904) 301-6310
                                                  E-mail: Tysen.Duva@usdoj.gov
                                                         Michael.Coolican@usdoj.gov




                                             11
Case 3:18-cr-00089-MMH-JRK Document 76 Filed 11/02/18 Page 12 of 12 PageID 253



                             CERTIFICATE OF SERVICE
        I hereby certify that on November 2, 2018, I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system which will send a notice of

 electronic filing to the following:

        Darcy D. Galnor, Esq.
        Counsel for Katrina Brown

        Thomas M. Bell, Esq.
        Counsel for Reginald Brown


                                                /s/ Michael J. Coolican
                                                Michael J. Coolican
                                                Assistant United States Attorney




                                           12
